Judgment, Supreme Court, New York County, rendered on January 31, 1973, convicting defendant upon his plea to the full indictment of the crimes of attempted murder, assault in the first and second degrees, robbery in the first and second degrees, kidnapping in the second degree, unlawful imprisonment in the first degree, grand larceny in the second degree and possession of a weapon as a felony, unanimously modified, on the law, to reverse and vacate the conviction of grand larceny in the second degree, and as so modified is otherwise affirmed. (People v Cox, 46 AD2d 641; but, see, People v Wanamaker, 47 AD2d 717.) Concur — Kupferman, Capozzoli, Nunez and Lynch, JJ.; Stevens, P. J., concurs on constraint of People v Cox (46 AD2d 641).